DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5 are objected to because of the following informalities:  
In claim 3, line 7, the Examiner suggests deleting “the seven transistor” and replacing with –a seventh transistor--;
In claim 3, line 8, the Examiner suggests deleting “a seven transistor” and replacing with –the seventh transistor--;
In claim 3, line 9, the Examiner suggests deleting “a” before “eighth” and replacing with –an--;
In claim 4, line 4, the Examiner suggests deleting “seven” and replacing with –seventh--; and
In claim 5, line 2, the Examiner suggests deleting “eight” and replacing with –eighth--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claim 16:
The limitations, “wherein the current mirror comprises a first n-type transistor gated by an input signal and a second n-type transistor gated by an inverse of the input signal; and…a third n-type transistor coupled between the first n-type transistor and ground, and a fourth n-type transistor coupled between the second n-type transistor and ground, wherein the fourth n-type transistor is gated by the input signal,” as required by claim 16 was not described in the specification and therefore fails to comply with the written description requirement.  The claimed first n-type transistor corresponds to transistors 208/308/408/508/608 in the drawings and the claimed second n-type transistor corresponds 218/318/418/518/618 in the drawings.  There are no transistors disclosed between any of those and ground as claimed.
b) regarding claim 19:
	The limitations, “a level shifter section, wherein the level shifter section includes a first transistor coupled to the first current mirror and a second transistor coupled to the second current mirror, wherein the first current mirror and the second current mirror control a state of the first transistor and the second transistor, and a high voltage transistor coupled to a drain of the first transistor and a second high voltage transistor coupled to the drain of the second transistor…wherein the first transistor and the second transistor are low voltage transistors,” as required by claim 19 was not disclosed in the specification and therefore fails to comply with the written description requirement.  Figure 6 and paragraph [0058] of the specification disclose that, “transistors 618, 626, 632, 608 and inverter 620 are low voltage devices/transistors (i.e., thin oxide).”  None of those transistors have their state controlled by a current mirror as required by the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monk (US Patent No. 7,880,500).
a) regarding claim 1:
Monk discloses a level shifter circuit (Figure 1), comprising: 
a first current mirror (T1-T5 and T11) coupled between a power terminal (VDDX) and a ground terminal (GND); 
a second current mirror (T31-T35 and T21) coupled between the power terminal (VDDX) and the ground terminal (GND); and 
a level shifter (T12-T16 and T22-T26), wherein the level shifter includes a first transistor (T14) coupled to the first current mirror (T1-T5 and T11) and a second transistor (T24) coupled to the second current mirror (T31-T35 and T21), wherein the first current mirror and the second current mirror control a state of the first transistor and the second transistor (column 6, lines 40-58).
b) regarding claim 2:
Monk discloses the level shifter circuit of claim 1, wherein the first current mirror (T1-T5 and T11) controls a voltage at a gate of the second transistor (T24); and 
wherein the second current mirror (T31-T35 and T21) controls the voltage at the gate of the first transistor (T14).
c) regarding claim 3:
Monk discloses the level shifter circuit of claim 1, wherein the first current mirror (T1-T5 and T11) comprises 
a third transistor (T1) coupled between the power terminal (VDDX) and a fourth transistor (T5), 
the fourth transistor (T5) coupled between the third transistor (T1) and the ground terminal (GND), and 
a fifth transistor (T11) coupled between the power terminal (VDDX) and a drain terminal of the first transistor (T14); 
wherein the second current mirror (T31-T35 and T21) comprises 
a sixth transistor (T31) coupled between the power terminal (VDDX) and a seven transistor (T35), 
the seven transistor (T35) coupled between the sixth transistor (T31) and the ground terminal (GND), and 
a eighth transistor (T21) coupled between the power terminal (VDDX) and a drain terminal of the second transistor (T24); and 
wherein a gate terminal of the third transistor (T1) is coupled to a drain terminal of the third transistor and to a gate terminal of the fifth transistor (T11) and a gate terminal of the sixth transistor (T31) is coupled to a drain terminal of the sixth transistor and to a gate terminal of the eighth transistor (T21).
d) regarding claim 4:
Monk discloses the level shifter circuit of claim 3, wherein the first current mirror (T1-T5 and T11) further comprises a ninth transistor (T3) coupled between the third (T1) transistor and the fourth transistor (T5); and the second current mirror (T31-T35 and T21) further comprises a tenth transistor (T33) coupled between the sixth transistor (T31) and the seven transistor (T35).
e) regarding claim 5:
Monk discloses the level shifter circuit of claim 3, wherein the third transistor (T1), the fifth transistor (T11), the sixth transistor (T31), and the eight transistor (T21) are p-type transistors, and the fourth transistor (T5) and the seventh transistor (T35) are n-type transistors.
f) regarding claim 6:
Monk discloses the level shifter circuit of claim 1, further comprising: 
shoot-thru current sections (3 in Figure 2 for generating fb0 and fb1) configured to control a timing of the first current mirror and the second current mirror in the level shifter circuit (column 6, lines 10-14), wherein the shoot-thru current sections are coupled between a gate (out1_n) of the first transistor (T14) and the first current mirror (T1-T5 andT11 via the fb0 input) and between the gate (out1) of the second transistor (T24) and the second current mirror (T31-T35 and T21 via the fb1 input).
g) regarding claim 7:
Monk discloses the level shifter circuit of claim 6, wherein the shoot-thru current sections (3 in Figure 2) comprises: 
a plurality of inverters (inverters receiving out1 and out1_n, respectively) configured to introduce a delay in the level shifter circuit (column 6, lines 1-14).
h) regarding claim 8:
Monk discloses the level shifter circuit of claim 1, wherein the level shifter further comprises: 
a third transistor (T16) coupled between the first transistor (T14) and ground (GND) and a fourth transistor (T26) coupled between the second transistor (T24) and ground (GND), wherein the fourth transistor (T26) is gated by an input signal (wa).
i) regarding claim 10:
Monk discloses the level shifter circuit of claim 1, wherein one or more transistors (T5, T16, T26 and T35) of the level shifter, the first current mirror, and the second current mirror are low voltage transistors (column 4, lines 62-64) and the level shifter circuit further comprising: 
at least one transistor (T2, T12, T22 and T32) coupled to a drain of a low voltage transistor (T5, T16, T26 and T25) and configured to control a voltage at the drain of the low voltage transistor (column 7, lines 28-31 and 51-61).
j) regarding claim 11:
Monk discloses the level shifter circuit of claim 1, wherein an input terminal of the level shifter is coupled to an input/output circuit (column 1, lines 17-22).
k) regarding claim 12:
Monk discloses a level shifter circuit, comprising: 
a current mirror (T1-T5, T11, T21 and T31-T35) coupled between a power terminal (VDDX) and a ground terminal (GND), wherein the current mirror comprises a first n-type transistor (T5) gated by an input signal (wa) and a second n-type transistor (T35) gated by an inverse of the input signal (wa_n); and 
a level shifter (T12-T16 and T22-T26) including a first p-type transistor (T14) and a second p-type transistor (T24), wherein the current mirror circuit is configured to control a voltage at a gate of the first p-type transistor and/or the second p-type transistor (column 6, lines 40-58).
l) regarding claim 13:
Monk discloses the level shifter circuit of claim 12, wherein the current mirror further comprises: 
a third p-type transistor (T1) coupled between the power terminal (VDDX) and the first n-type transistor (T5); 
a fourth p-type transistor (T11) coupled between the power terminal (VDDX) and a drain of the first p-type transistor (T14), wherein a gate of the fourth p-type transistor (T11) is coupled to the gate of the third p-type transistor (T1); 
a fifth p-type transistor (T31) coupled between the power terminal (VDDX) and the second-n-type transistor (T35); and 
a sixth p-type transistor (T21) coupled between the power terminal (VDDX) and a drain of the second p-type transistor (T24), wherein the gate of the sixth p-type transistor (T21) is coupled to the gate of the fifth p-type transistor (T31).
m) regarding claim 14:
Monk discloses the level shifter circuit of claim 13, wherein the current mirror further comprises: 
a third n-type transistor (T3) coupled between the third p-type (T1) and the first n-type transistor (T5); and 
a fourth n-type transistor (T33) coupled between the fifth p-type transistor (T31) and the second n-type transistor (T35).
n) regarding claim 15:
Monk discloses the level shifter circuit of claim 12, further comprising: 
a shoot-thru current section (3 in Figure 2 for generating fb0 and fb1) comprising a plurality of inverters (inverters receiving out1 and out1_n, respectively) configured to introduce a delay in the level shifter circuit (column 6, lines 10-14), wherein the shoot-thru section is coupled between the current mirror and the level shifter (coupled between out1/out1_n and fb0/fb1).
o) regarding claim 17:
Monk discloses the level shifter circuit of claim 12, wherein one or more transistors (T5, T16, T26 and T35) of the level shifter and the current mirror are low voltage transistors (column 4, lines 62-64) and the level shifter circuit further comprising: 
at least one high voltage transistor (T2, T12, T22 and T32) coupled to a drain of a low voltage transistor (T5, T16, T26 and T35) and configured to control a voltage at the drain of the low voltage transistor (column 7, lines 28-31 and 51-61).
p) regarding claim 18:
Monk discloses an input/output (I/O) circuit (column 1, lines 17-22) comprising: 
a level shifter (Figure1) comprising 
a first current mirror (T1-T5 and T11) coupled between a power terminal (VDDX) and a ground terminal (GND); 
a second current mirror (T31-T35 and T21) coupled between the power terminal (VDDX) and the ground terminal (GND); and 
a level shifter section (T12-T16 and T22-T26), wherein the level shifter section includes a first transistor (T14) coupled to the first current mirror (T1-T5 and T11) and a second transistor (T24) coupled to the second current mirror (T31-T35 and T21), wherein the first current mirror and the second current mirror control a state of the first transistor and the second transistor (column 6, lines 40-58), and 
a high voltage transistor (T12) coupled to a drain of the first transistor (T14) and a second high voltage transistor (T22) coupled to the drain of the second transistor (T24).
q) regarding claim 20:
Monk discloses the I/O circuit of claim 18, wherein the first current mirror (T1-T5 and T11) controls a voltage (out1) at a gate of the second transistor (T24); and 
wherein the second current mirror (T331-T35 and T21) controls the voltage (out1_n) at the gate of the first transistor (T14 and column 6, lines 40-58).

Claims 1-5, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (TW 201743561).
a) regarding claim 1:
Chang et al. disclose a level shifter circuit (Figure 2), comprising: 
a first current mirror (24 and 28) coupled between a power terminal (VDDH) and a ground terminal (Vss); 
a second current mirror (22 and 26) coupled between the power terminal (VDDH) and the ground terminal (Vss); and 
a level shifter (MN1, MN2, MP1 and MP2), wherein the level shifter includes a first transistor (MP2) coupled to the first current mirror (24 and 28) and a second transistor (MP1) coupled to the second current mirror (22 and 26), wherein the first current mirror and the second current mirror control a state of the first transistor and the second transistor (paragraphs [0019], [0020], [0023] and [0024]).
b) regarding claim 2:
Chang et al. disclose the level shifter circuit of claim 1, wherein the first current mirror (24 and 28) controls a voltage at a gate of the second transistor (MP1); and 
wherein the second current mirror (22 and 26) controls the voltage at the gate of the first transistor (MP2).
c) regarding claim 3:
Chang et al. disclose the level shifter circuit of claim 1, wherein the first current mirror (24 and 28) comprises 
a third transistor (MP6) coupled between the power terminal (VDDX) and a fourth transistor (MN6), 
the fourth transistor (MN6) coupled between the third transistor (MP6) and the ground terminal (GND), and 
a fifth transistor (MP5) coupled between the power terminal (VDDX) and a drain terminal of the first transistor (MP2); 
wherein the second current mirror (22 and 26) comprises 
a sixth transistor (MP4) coupled between the power terminal (VDDX) and a seven transistor (MN4), 
the seven transistor (MN4) coupled between the sixth transistor (MP4) and the ground terminal (GND), and 
a eighth transistor (MP3) coupled between the power terminal (VDDX) and a drain terminal of the second transistor (MP1); and 
wherein a gate terminal of the third transistor (MP6) is coupled to a drain terminal of the third transistor and to a gate terminal of the fifth transistor (MP5) and a gate terminal of the sixth transistor (MP4) is coupled to a drain terminal of the sixth transistor and to a gate terminal of the eighth transistor (MP3).
d) regarding claim 4:
Chang et al. disclose the level shifter circuit of claim 3, wherein the first current mirror (24 and 28) further comprises a ninth transistor (MN5) coupled between the third transistor (MP6) and the fourth transistor (MN6); and the second current mirror (22 and 26) further comprises a tenth transistor (MN3) coupled between the sixth transistor (MP4) and the seven transistor (MN4).
e) regarding claim 5:
Chang et al. disclose the level shifter circuit of claim 3, wherein the third transistor (MP6), the fifth transistor (MP5), the sixth transistor (MP4), and the eighth transistor (MP3) are p-type transistors, and the fourth transistor (MN6) and the seventh transistor (MN4) are n-type transistors.
f) regarding claim 8:
Chang et al. disclose the level shifter circuit of claim 1, wherein the level shifter further comprises: 
a third transistor (MN2) coupled between the first transistor (MP2) and ground and a fourth transistor (MN1) coupled between the second transistor (MP1) and ground, wherein the fourth transistor (MN1) is gated by an input signal (IN).
g) regarding claim 11:
Chang et al. disclose the level shifter circuit of claim 1, wherein an input terminal of the level shifter is coupled to an input/output circuit (paragraph [0002]).
h) regarding claim 12:
Chang et al. disclose a level shifter circuit (Figure 2), comprising: 
a current mirror (22, 24, 26 and 28) coupled between a power terminal (VDDH) and a ground terminal (Vss), wherein the current mirror comprises a first n-type transistor (MN5) gated by an input signal (IN) and a second n-type transistor (MN3) gated by an inverse of the input signal (INB); and 
a level shifter (MN1, MN2, MP1 and MP2) including a first p-type transistor (MP2) and a second p-type transistor (MP1), wherein the current mirror circuit is configured to control a voltage at a gate of the first p-type transistor and/or the second p-type transistor (paragraphs [0019], [0020], [0023] and [0024]).
i) regarding claim 13:
Chang et al. discloses the level shifter circuit of claim 12, wherein the current mirror further (22, 24, 26 and 28) comprises: 
a third p-type transistor (MP6) coupled between the power terminal (VDDH) and the first n-type transistor (MN5); 
a fourth p-type transistor (MP5) coupled between the power terminal (VDDH) and a drain of the first p-type transistor (MP2), wherein a gate of the fourth p-type transistor (MP5) is coupled to the gate of the third p-type transistor (MP6); 
a fifth p-type transistor (MP4) coupled between the power terminal (VDDH) and the second-n-type transistor (MN3); and 
a sixth p-type transistor (MP3) coupled between the power terminal (VDDH) and a drain of the second p-type transistor (MP1), wherein the gate of the sixth p-type transistor (MP3) is coupled to the gate of the fifth p-type transistor (MP4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Nguyen et al. (US Patent No. 6,842,043)
a) regarding claim 9:
Chang et al. disclose the level shifter circuit of claim 8, wherein the level shifter further comprises: wherein the first current mirror (24 and 28) is coupled to a drain terminal of the first transistor (MP2) and the second current mirror (22 and 26) is coupled to a drain terminal of the second transistor (MP1); and wherein the first current mirror (24 and 28) is configured to control a voltage at a gate terminal of the second transistor (MP1 and paragraphs [0019] and [0020]) and the second current mirror (22 and 26) is configured to control a voltage at a gate terminal of the first transistor (MP2 and paragraphs [0023] and [0024]).
Chang et al. fails to explicitly disclose a fifth transistor coupled between the first transistor and the third transistor and a sixth transistor coupled between the second transistor and the fourth transistor, wherein the gate terminal of the first transistor is connected to a drain terminal of the sixth transistor and the gate terminal of the second transistor is connected to a drain terminal of fifth transistor.
Nguyen et al. in the same field of endeavor teaches a level shifter (Figure 2) comprising: a fifth transistor (P5) coupled between the first transistor (P2) and the third transistor (N2) and a sixth transistor (P4) coupled between the second transistor (P1) and the fourth transistor (N1), wherein the gate terminal of the first transistor (P2) is connected to a drain terminal of the sixth transistor (P4) and the gate terminal of the second transistor (P1) is connected to a drain terminal of fifth transistor (P5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a fifth and sixth transistor as taught by Nguyen et al. to the level shifter circuit disclosed by Chang et al. in order to improve the pull-up speed (Nguyen: column 2, lines 58-61) since it only involves the use of known technique to improve similar devices in the same way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842